DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 13, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/22.

Claim Objections
Claims 3 and 20 are objected to because of the following informalities: 
Claim 3, line 4: It is the Examiner’s position that the phrase “one of more control circuits” should be amended to – one or more control circuits --.
Claim 20, line 5: It is the Examiner’s position that the phrase “one of more control circuits” should be amended to – one or more control circuits --.
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more control circuits”, as set forth in claims 3, 7, and 20, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 3, 7, and 20 recite the limitation “one or more control circuits.” However, the elected species disclosed in figure 6 does not teach more than one control circuit. Control circuit 631 cannot be interpreted as more than one control circuit. If figure 6 is intended to have more than one control circuit, this limitation needs to be recited in the specification along with how the additional control circuit(s) is connected to the present elements in figure 6. New matter should be added.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 3, 14, 15, 19, and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 10, 13, 14, and 17 of prior U.S. Patent No. 10,686,453. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-12, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-11, 14, and 15 of U.S. Patent No. 10,686,453. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6-12, 16, and 17 of the instant application are merely broad presentations of claims 1, 3, 5-11, 14, and 15 of U.S. Patent No. 10,686,453.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tham (US 8,816,786; reference of record).
Regarding claim 1, Tham teaches an oscillator system (Figure 13), comprising:
a voltage controlled oscillator (C1, C2, 7-2, T1, R1-RN+2, M2-MN+2) configured to generate an oscillator output waveform (Vout) having an amplitude based on an input voltage (From SAR);
a peak detector (11-2) configured to receive the oscillator output waveform and determine an indication of the amplitude of the oscillator output waveform;
a reference generator (11-1, 11-5) configured to provide a reference value (VREF); and 
a gain control circuit (13-3) configured to receive the reference value and the indication of the amplitude of the oscillator output waveform and generate the input voltage based on a difference (with op amp 10-1) between the reference value and the indication of the amplitude of the oscillator output waveform.

As for claim 4, Tham teaches wherein the gain control circuit comprises: an analog summing circuit configured to receive the reference value and the indication of the amplitude of the oscillator output waveform and determine the difference between the reference value and the indication of the amplitude of the oscillator output waveform; and an amplifier configured to generate the input voltage from the difference between the reference value and the indication of the amplitude of the oscillator output waveform (Op amp 10-1 operates as an analog summing circuit and amplifier).
As for claim 6, Tham teaches wherein the reference generator comprises a voltage divider (See details of resistor string 11-1 in figure 11).
As for claim 7, Tham teaches wherein the reference value is programmable, and the oscillator system further comprises: one or more control circuits connected to the reference generator and configured to program the reference value (See controllable switches that receive SEL-Vref in figure 11).
As for claim 8, Tham teaches wherein the reference generator is further configured to provide a zero reference level corresponding to an oscillator output waveform having an amplitude of zero (By opening all switches in the resistor string 11-1), and wherein the peak detector (11-2) is configured to determine the indication of the amplitude of the oscillator output waveform (vout) relative to the zero reference level.
As for claim 9, Tham teaches wherein the peak detector, the reference generator and the gain control circuit are formed on an integrated circuit in a CMOS technology (Col. 1, lines 15-16) and the peak detector is implemented as a plurality of parasitic bipolar junction transistors (M1A, M2A in figure 11. Col. 11, lines 16-19).
As for claim 10, Tham teaches wherein the oscillator output waveform of the VCO is a differential signal (Across inverter 7-2).
Regarding claim 11, Tham teaches a method of controlling an amplitude of an output waveform of a voltage controlled oscillator (Figure 13), comprising:
generating an output waveform by a VCO (C1, C2, 7-2, T1, R1-RN+2, M2-MN+2), the output waveform (Vout) having an amplitude dependent on an input voltage (From SAR);
receiving a reference level (VREF);
receiving the output waveform of the VCO (Vout);
determining an indication (With 11-2) of the amplitude of the output waveform;
determining a difference (With 10-1) between the indication of the amplitude and the reference level;
updating the input voltage (From SAR) from the difference; and
providing the updated input voltage to the VCO (From SAR to switched resistors in figure 13).
As for claim 12, Tham teaches wherein the reference level is an analog voltage level, the indication of the amplitude of the output waveform is analog voltage level, and the difference is determined as an analog voltage level, and where updating the input voltage comprises: amplifying the analog voltage level of the difference (Op amp 10-1 operates as an analog summing circuit and amplifier).

As for claim 16, Tham teaches a power supply for a voltage controlled oscillator (Figure 13), comprising: 
a reference generator (11-1, 11-5) configured to provide a reference value (VREF); and
an automatic gain control loop (11-2, 13-3), comprising:
a peak detector (11-2) configured to receive an oscillator output waveform of the VCO and determine an indication of an amplitude thereof;
an automatic gain control circuit configured to receive the reference value and the indication of the amplitude of the oscillator output waveform and generate an input voltage (From SAR) for the VCO based on a difference (Determined by 10-1) between the reference value and the indication of the oscillator output waveform, the automatic gain control circuit comprising:
a difference circuit (10-1) configured to determine a difference between the reference value and the indication of the amplitude of the oscillator output waveform of the VCO; and
an analog voltage generation circuit (13-1) configured to generate the input voltage from the difference.
Regarding claim 17, Tham teaches wherein the difference circuit includes an analog summing circuit and the analog voltage generation circuit includes an amplifier configured to generate the input voltage from the difference (Op amp 10-1 operates as an analog summing circuit and amplifier).

Claims 1, 4, 7, 8, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juang et al. (US 2006/0158271; “Juang”; reference of record).
Regarding claim 1, Juang teaches an oscillator system (Figure 1), comprising:
a voltage controlled oscillator (110-120) configured to generate an oscillator output waveform having an amplitude based on an input voltage (From 134);
a peak detector (131) configured to receive the oscillator output waveform and determine an indication of the amplitude of the oscillator output waveform;
a reference generator (132) configured to provide a reference value; and 
a gain control circuit (133-134) configured to receive the reference value and the indication of the amplitude of the oscillator output waveform and generate the input voltage based on a difference between the reference value and the indication of the amplitude of the oscillator output waveform.
As for claim 4, Juang teaches wherein the gain control circuit comprises: an analog summing circuit (133) configured to receive the reference value and the indication of the amplitude of the oscillator output waveform and determine the difference between the reference value and the indication of the amplitude of the oscillator output waveform; and
an amplifier (134) configured to generate the input voltage from the difference between the reference value and the indication of the amplitude of the oscillator output waveform.
As for claim 7, Juang teaches wherein the reference value is programmable, and the oscillator system further comprises: one or more control circuits connected to the reference generator and configured to program the reference value (Para. [0032]).
As for claim 8, Juang teaches wherein the reference generator is further configured to provide a zero reference level corresponding to an oscillator output waveform having an amplitude of zero, and wherein the peak detector is configured to determine the indication of the amplitude of the oscillator output waveform relative to the zero reference level (The reference level is adjusted according to process variations. Para. [0032]).
As for claim 11, Juang teaches a method of controlling an amplitude of an output waveform of a voltage controlled oscillator (Figure 1), comprising:
generating an output waveform by a VCO (110), the output waveform having an amplitude dependent on an input voltage (from 134);
receiving a reference level (Vref);
receiving the output waveform (from 110) of the VCO;
determining an indication of the amplitude (Vpeak) of the output waveform;
determining a difference (With 133) between the indication of the amplitude and the reference level;
updating the input voltage (with 134) from the difference; and
providing the updated input voltage to the VCO (From 134 to 120).
As for claim 12, Juang teaches wherein the reference level is an analog voltage level (Vref), the indication of the amplitude of the output waveform is analog voltage level (Vpeak), and the difference is determined as an analog voltage level (Vac), and where updating the input voltage comprises:
amplifying (with 134) the analog voltage level of the difference.
Regarding claim 16, Juang teaches a power supply for a voltage controlled oscillator (Figure 1), comprising: 
a reference generator (132) configured to provide a reference value (Vref); and
an automatic gain control loop (131, 133, 134), comprising:
a peak detector (131) configured to receive an oscillator output waveform of the VCO and determine an indication of an amplitude thereof;
an automatic gain control circuit (133-134) configured to receive the reference value and the indication of the amplitude of the oscillator output waveform and generate an input voltage (from 134) for the VCO based on a difference (determined by 133) between the reference value and the indication of the oscillator output waveform, the automatic gain control circuit comprising:
a difference circuit (133) configured to determine a difference between the reference value and the indication of the amplitude of the oscillator output waveform of the VCO; and
an analog voltage generation circuit (134) configured to generate the input voltage from the difference.
Regarding claim 17, Juang teaches wherein the difference circuit includes an analog summing circuit (133) and the analog voltage generation circuit includes an amplifier (134) configured to generate the input voltage from the difference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Juang in view of Tham.
Regarding claim 6, Juang teaches the oscillator system of claim 1, as detailed above, but fails to teach wherein the reference generator comprises a voltage divider.
However, it is well-known to those of ordinary skill in the art to embody a reference voltage generator of an oscillator with a voltage divider. For example, see figure 11 of Tham.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general reference generator of Juang with a voltage divider because such a modification would have been merely exercising a well-known oscillator reference generator circuit that would yield predictable results in the system of Juang.
As for claim 9, Juang teaches the oscillator system of claim 1, as detailed above, but fails to teach wherein the peak detector, the reference generator and the gain control circuit are formed on an integrated circuit in a CMOS technology and the peak detector is implemented as a plurality of parasitic bipolar junction transistors.
However, it is well-known to those of ordinary skill in the art to embody a peak detector with BJTs. For example, see M1A, M2A in figure 11 and Col. 11, lines 16-19 of Tham.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general peak detector of Juang with BJTs because such a modification would have been merely exercising a well-known peak detector circuit that would yield predictable results in the system of Juang.
Regarding claim 10, Juang teaches the oscillator system of claim 1, as detailed above, but fails to teach wherein the oscillator output waveform of the VCO is a differential signal.
However, it is well-known to those of ordinary skill in the art to embody an oscillator as a differential oscillator. For example, see the oscillator structure of Tham.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the oscillator of Juang as a differential oscillator because such a modification would have been merely exercising a well-known oscillator structure that would yield predictable results in the system of Juang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 13, 2022